 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOSE VELEZ,                                        No. 2:19-cv-01732-TLN-CKD PS
12                         Plaintiff,
13              v.                                       FINDINGS AND RECOMMENDATIONS
14    WATERLOO-CA INC., et al.,
15                         Defendants.
16

17             On September 3, 2019, plaintiff filed the operative complaint. (ECF No. 1.)

18             On October 4, 2019, plaintiff and defendant Waterloo-CA, Inc. filed a stipulation to

19   extend time for Waterloo to file a responsive pleading. (ECF No. 4.)

20             On October 16, 2019, Angelina’s Spaghetti House filed an answer to the complaint. (ECF

21   No. 7.)

22             On November 21, 2019, plaintiff filed a motion for voluntary dismissal with prejudice and

23   without imposition of costs or attorney fees as to defendants Waterloo-CA Inc. and Angelina’s

24   Spaghetti House. (ECF No. 9.)

25             On December 16, 2019, plaintiff filed a notice of voluntary dismissal with prejudice and

26   without imposition of costs or attorney fees as to defendant International Waffle Café and all

27   defendants. (ECF No. 10.)

28             On January 17, 2020, Angelina’s Spaghetti House filed a notice of non-opposition to
                                                         1
 1   plaintiff’s motion for voluntary dismissal. (ECF No. 13.)

 2          Federal Rule of Civil Procedure 41 provides in part:

 3                  (a) Voluntary Dismissal.
 4                         (1) By the Plaintiff.
 5                                 (A) Without a Court Order. Subject to Rules 23(e),
                                   23.1(c), 23.2, and 66 and any applicable federal
 6                                 statute, the plaintiff may dismiss an action without a
                                   court order by filing:
 7
                                           (i) a notice of dismissal before the opposing
 8                                         party serves either an answer or a motion for
                                           summary judgment; or
 9
                                           (ii) a stipulation of dismissal signed by all
10                                         parties who have appeared.
11                                 (B) Effect. Unless the notice or stipulation states
                                   otherwise, the dismissal is without prejudice. But if
12                                 the plaintiff previously dismissed any federal- or
                                   state-court action based on or including the same
13                                 claim, a notice of dismissal operates as an
                                   adjudication on the merits.
14
                           (2) By Court Order; Effect. Except as provided in Rule
15                         41(a)(1), an action may be dismissed at the plaintiff’s request
                           only by court order, on terms that the court considers proper.
16                         If a defendant has pleaded a counterclaim before being served
                           with the plaintiff’s motion to dismiss, the action may be
17                         dismissed over the defendant’s objection only if the
                           counterclaim can remain pending for independent
18                         adjudication. Unless the order states otherwise, a dismissal
                           under this paragraph (2) is without prejudice.
19

20          Regarding defendants Waterloo-CA Inc. and International Waffle Café, the undersigned
21   finds that plaintiff’s complaint should be dismissed with prejudice under Rule 41(a)(1)(A)(i)

22   considering neither party filed an answer or a motion for summary judgment.

23          Regarding Angelina’s Spaghetti House, the undersigned finds that, in light of its non-

24   opposition to plaintiff’s request for dismissal with prejudice (ECF No. 13), plaintiff’s complaint

25   should be dismissed with prejudice under Rule 41(a)(1)(A)(ii) and alternatively under Rule

26   41(a)(2) on terms that the court considers proper. Namely, that this defendant has stipulated and
27   does not oppose its dismissal from this case.

28   ///
                                                       2
 1             For these reasons, IT IS HEREBY RECOMMENDED that:

 2             1.        Plaintiff’s motion to dismiss (ECF No. 9) be GRANTED;

 3             2.        Plaintiff’s complaint be dismissed as to all defendants with prejudice pursuant to

 4                       Federal Rule of Civil Procedure 41(a); and

 5             3.        The Clerk of Court be directed to close this case.

 6             These findings and recommendations are submitted to the United States District Judge

 7   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

 8   after being served with these findings and recommendations, plaintiff may file written objections

 9   with the court and serve a copy on all parties. Such a document should be captioned “Objections

10   to Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that failure to file

11   objections within the specified time may waive the right to appeal the District Court’s order.

12   Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

13   Dated: February 4, 2020
                                                          _____________________________________
14
                                                          CAROLYN K. DELANEY
15                                                        UNITED STATES MAGISTRATE JUDGE

16

17   15 velez1732.f&rs_dismissal

18

19

20
21

22

23

24

25

26
27

28
                                                            3
